DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 30 is objected to because of the following informalities:  
On page 5 line 3 the claim says “e method comprising” which is obviously a typo.  Appropriate correction is required.

Claim 40 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 36. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliott (US-2015/0150388) 
As to claim 41, Elliott teaches a A method of closing down a trade show display comprising;
Folding a plurality of panels of a display back wall (see figure 2i) onto a rectangular periphery of a pallet 142 (see paragraph 0058)   wherein the panels extend entirely around the periphery defining a closed  interior crate space, wherein the panels each have a display side that faces into the closed interior and an exterior side facing outward; (see Elliott figures 1 and 2, paragraph 0049)
securing the panels together (see paragraph 0055); and
closing the top of the interior crate space with a cover 182 (see paragraph 0060, 0063).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh (US-5664799) alone.
As to Claim 30, Cavanaugh teaches a trade show exhibit convertible between a crate and a display (see figure 1), the display comprising at least four upright side walls 20, 22, 24, 26 (see figures 5 and 8) defining a trade show back wall, the at least four upright side wall panels attachable to a periphery of the base 15 (column 3 lines 40-47) and extending entirely therearound thereby defining a crate interior, and a cover 18 to close the crate interior. (see Cavanaugh, column 3 lines 28-36).
Cavanaugh teaches a method steps of separating the side walls from the base and placing of the trade show crate within a trade show booth floor space.
Cavanaugh does not teach “a rectangular trade show booth floor space of 10 feet depth and 10 or 20 feet width, and having a linear forward space boundary and a linear rearward space boundary, positioning the crate with the rearward side of the crate in proximity to the rearward space boundary.”  And “positioning the interconnected continuous back wall proximate the linear rearward space boundary and such that each of the interiorly facing display sides are facing forwardly.”  It would have been obvious to deploy the crate taught by Cavanaugh in any sized trade show space and positioned in the space in a position appropriate to present the trade show to visitors.  If the visitors are expected in the front of the space, it would have been obvious to locate the crate with it’s rear in proximity to the rear of the space in order to present the front of the display to visitors in the trade show space.
Cavanaugh teaches “at least three of the at least four side walls removably attached to the base” and the step of “arranging the at least four side walls in an interconnected continuous back wall with each of the at least four side walls connected to at least one other side wall” e.g. panels 20, 30, 32, 24. (see figures 5 and 8).
As to claim 31, Cavanaugh does not teach placing the crate within 3 feet of the linear rearward space boundary. The specific spacing is not patentable as it is clearly within the ordinary capabilities of one skilled in the art to position the crate anywhere in a trade show space where it is visible and the exact positioning is a matter of design choice and does not change the working principles of the crate.
As to claims 32, The display panels of Cavanaugh can be considered to be graphics panels.

Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh (US-5664799) in view of Bove (US-4958671).
As to claim 33, Cavanaugh does not teach removable graphics panels.  Bove teaches a folding panel display for a trade show display and includes removable graphics panels 14 (see Bove figure 1, column 7 lines 8-12).  It would have been obvious to one of ordinary skill in the art to attach removable graphics panels as taught by Bove to the display surfaces of Cavanaugh in order to provide replaceable graphics that can be updated.
As to claim 34, it would have been obvious to attach the graphic panels before or after opening the crate since the graphics panels are independent from the panels being attached to the crate and the posters may be changed while the crate is in use.
As to claim 37, Cavanaugh does not teach upper and lower sidewall portions.  Bove teaches folded panels with upper and lower portions 16 (see figure 1, column 7 lines 12-16, column 10 lines 14-16).  It would have been obvious to form the sidewalls of Cavanaugh with upper and lower portions as taught by Bove, in order to make the wall height adjustable.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh (US-5664799) in view of Elliott (US-2015/0150388).
As to claim 35, Cavanaugh doesn’t teach openings adapted for a fork lift.  Elliott teaches a trade show crate with openings 145 for a fork lift (see Elliott figure 1, paragraph 0050).  It would have been obvious tot one of ordinary skill in the art to form the base of Cavanaugh with fork lift openings as taught by Elliott to enable the crate to be moved by fork lift.

Claims 42 are rejected under 35 U.S.C. 103 as being unpatentable over Eichelberger (US-847171) in view of Skyhawk (US-3297118).
As to claim 42, Eichelberger teaches a trade show exhibit convertible between a crate and a display (see figure 1), the display comprising at least four upright side walls 1, 6, 11, defining a trade show back wall, the at least four upright side wall panels attachable to a periphery of the base 8, 9 (column 1 lines 47-53) and extending entirely therearound thereby defining a crate interior, and a cover 2 to close the crate interior. (see Eichelberger figures 1, 2, column 1 lines 37-56).
Eichelberger lacks graphics on the side walls.  Skyhawk teaches a display case comprising graphics on forward facing side walls (see Skyhawk figure 5, column 4 lines 18-23).  It would have been obvious to one of ordinary skill in the art to include graphics on any of the sidewalls as taught by Skyhawk on the inner side of the sidewalls of Eichelberger in order to display graphics to observers.


Allowable Subject Matter
Claims 22-25 are allowed.  
Claims 36 and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Note claim 40 is also objected to above for being a substantial duplicate claim.)
The following is an examiner’s statement of reasons for allowance: 
Claim 22 recites “A method of transitioning a trade show exhibition crate from a stowed configuration to a display configuration comprises:
providing a trade show exhibition crate;
releasing a lid of the trade show exhibition crate;
releasing a latching mechanism on a front right side wall and/or a front left side wall of the trade show exhibition crate;
lifting one of the front right side wall or the front left side wall upwards from a crate base until at least one or more downwardly extending posts of the front right side wall or front left side wall are above and free from cooperating upright post receptacles in the crate base;
rotating the one of a front right side wall or a front left side wall outwards about a hinge while maintaining the lifting force;
maneuvering one of a front right side wall or a front left side wall to a desired position;
lowering the one of a front right side wall or a front left side wall such that the downwardly extending posts of one of a front right side wall or a front left side wall rest bear upon a floor surface.”.
The prior art teaches manhy of the elements of the invention.  Elliott (US-2015/0150388) teaches a display crate with panels that are unlatched and swung open, but lacks the steps of lifting one of the front right side wall or the front left side wall upwards from a crate base until at least one or more downwardly extending posts of the front right side wall or front left side wall are above and free from cooperating upright post receptacles in the crate base and lowering the one of a front right side wall or a front left side wall such that the downwardly extending posts of one of a front right side wall or a front left side wall rest bear upon a floor surface.  Shinn (US-2602252) teaches posts 14 that are lowered from display panels of a crate but lacks post receptacles in the crate base.  Cavanaugh (US-5664799) teaches posts 46 that are lowered from display panels of a crate but lacks post receptacles in the crate base.  The claimed method cannot be shown to be nonobvious in view of the art of record because not every step can be accounted for by a suitable rationale.
As to claim 36, and 40, Elliott (US-2015/0150388) teaches a display crate with panels that are unlatched and swung open, but lacks the steps of lifting one of the front right side wall or the front left side wall upwards from a crate base until at least one or more downwardly extending posts of the front right side wall or front left side wall are above and free from cooperating upright post receptacles in the crate base and lowering the one of a front right side wall or a front left side wall such that the downwardly extending posts of one of a front right side wall or a front left side wall rest bear upon a floor surface.  Shinn (US-2602252) teaches posts 14 that are lowered from display panels of a crate but lacks post receptacles in the crate base.  Cavanaugh (US-5664799) teaches posts 46 that are lowered from display panels of a crate but lacks post receptacles in the crate base.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636